Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 are pending.
Response to Arguments
	Applicant's arguments filed 07-13-2022 have been fully considered and, when taken together with the changes made by the Examiner’s Amendment found infra, are persuasive.  The outstanding rejections of the claims under 35 USC 103 presented in the previous Office Action are withdrawn. 
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Debra Mitchell (Reg. No. 71683), on 07-29-2022.
Claims are amended as follows:
1.         (Currently Amended)  A method for electronic signing of a document by a plurality of signatories, comprising : 
–  a step of acquiring a photograph of at least one signatory of the plurality of signatories and identifying the signatory using the photograph, 
–  a step of associating the document in a digital form with the identified signatory using the photograph,
–  a step of preliminarily calculating a matrix code by a cryptographic processing TC applied to the document being signed by the plurality of signatories,
–  the step of acquiring a photograph including acquiring a photograph of the at least one signatory of the plurality of signatories bearing a physical medium representing the matrix code, wherein the matrix code is represented on a printed document or a screen of an electronic device in possession of the at least one signatory of the plurality of signatories when acquiring the photograph,
–  a step of validating:
o the identity of the at least one signatory on the photograph, and
o  conformity of the matrix code calculated by the cryptographic processing TC applied to the document being signed by the plurality of signatories with the matrix code on the photograph,
–  the associating step comprising transmitting a signature of at least one of the plurality of signatories on the document to a notarization server,
–  repeating the steps of the method for electronic signing of the document by the plurality of signatories until at least two of the plurality of signatories have signed the document.

6.	(Currently Amended)  The method for electronic signing of a document by a plurality of signatories according to claim 1, wherein the step of validating the identity of the at least one signatory photographed by another signatory or signatories is carried out by automatic face recognition.

7.	(Currently Amended)  The method for electronic signing of a document by a plurality of signatories according to claim 3, wherein the step of validating the identity of the at least one signatory photographed by a signatory is carried out by activation of a recognition function by a signatory receiving the photograph of one or more other signatory(ies).

8.	(Currently Amended)  The method for electronic signing of a document by a plurality of signatories according to claim 3, wherein a signatory having taken the photograph transmits to at least one other signatory a digital file containing the photograph in a digital form, and a QR code displayed during the acquisition of the photograph.

Allowable Subject Matter
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record in view of the claim amendments above and for the reasons put forth in the Remarks of 07-13-2022 . After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437